Despite the consent of all parties and persons having any interest in a voluntary proceeding for the dissolution of a corporation under the provisions of the General Corporation Law, Special Term denied an application for a discontinuance and referred the question to a Referee. There is no apparent justification for the refusal to accede to the clearly expressed wishes of all interested parties, including all known creditors, the Attorney-General of the State of New York, the stockholders and directors of the corporation, and even the temporary receiver (who is nominally the respondent on this appeal). Under the circumstances, it was an abuse of discretion to deny the motion for a discontinuance. In view of our conclusion as to the discontinuance, the order authorizing the receiver to employ counsel and referring the question of whether he should retain expert engineering and appraisal services to the Referee must also fall. The order is reversed on the law and in the exercise of discretion and the motion for a discontinuance is granted, without costs. The order [as to appointment of counsel] is reversed on the law and in the exercise of *974discretion, without costs, and the motion denied as moot in view of the discontinuance directed.
Concur — Breitel, J. P., Rabin, Frank, Valente and Stevens, JJ.